Appeal by the defendant from an order of the County Court, Dutchess County (Hayes, J), dated March 22, 2006, which denied his motion for resentencing pursuant to the Drug Law Reform Act of 2005 (L 2005, ch 643) on his conviction of criminal possession of a controlled substance in the second degree and criminal possession of a weapon in the third degree, which sentence was originally imposed, upon his plea of guilty, on February 7, 2001. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]), and moves for leave to withdraw as counsel for the appellant.
Ordered that the order is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Rivera, J.E, Angiolillo, Eng, Chambers and Sgroi, JJ., concur.